DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 25, 2022. 
Claims 1, 3-5, 7-9 have been amended. 
Claims 2, 6, and 10-23 are canceled.
Claims 24-29 have been newly added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments
Applicant's arguments filed on January 25, 2022 arguing that the cited prior art fails to teach the newly added limitations of claim 1 have been fully considered but are not persuasive. The newly added claim limitation writing the data to the second memory segment if the value stored in the first write counter is higher than the value stored in the second write counter is not supported in the specification, and therefore, constitutes new matter as outlined in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 24, the claim limitation “writing the data to the second memory segment if the value stored in the first write counter is higher than the value stored in the second write counter” is not supported in the specification, and therefore, constitutes new matter. Although Applicant points to FIG. 4, [0020], [0026], and [0037] of Applicant’s specification for support, the aforementioned sections of Applicant’s specification do not recite “writing the data to the second memory segment if the value stored in the first write counter is higher than the value stored in the second write counter.” If Applicant disagrees that the claim limitations of claims 1 and 24 are not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claim 3-5, 7-9, and 25-29, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138